NO. 12-16-00167-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

MICHAEL KENNEDY,                                 §      APPEAL FROM THE 3RD
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant, Michael Kennedy, filed a notice of appeal and a supplemental notice of appeal
by which he purports to appeal a $10,000 fine and $225 in court costs assessed against him. In
his original notice of appeal and in the supplement, Appellant refers to trial court cause number
29326, in which he was convicted of theft of property worth more than $1,500 and less than
$20,000.
       On original submission, this Court affirmed Appellant’s conviction but reversed the
judgment with respect to the punishment imposed and remanded to the trial court for a new
punishment hearing. See Kennedy v. State, No. 12-08-00246-CR, 2009 WL 4829989, at *4
(Tex. App.–Tyler Dec. 16, 2009, no pet.) (mem. op., not designated for publication). After
remand, we affirmed the trial court’s judgment on punishment. See Kennedy v. State, No. 12-
11-00041-CR, 2012 WL 3201924, at *8 (Tex. App.–Tyler Aug. 8, 2012, pet. ref’d) (mem. op.,
not designated for publication). Thus, Appellant’s theft conviction has been final for several
years, and he no longer has the right to appeal either of the trial court’s judgments in that case.
See TEX. R. APP. P. 26.2(a) (requiring filing of notice of appeal in criminal case within thirty
days after sentence is imposed or suspended in open court or within ninety days thereafter if
timely motion for new trial is filed). And Appellant has not provided or referred to any other
judgment or order from which he has the right to appeal.
         On June 14, 2016, the clerk of this Court notified Appellant that the information filed in
this appeal does not include a final judgment or other appealable order and, therefore, does not
show the jurisdiction of this Court. See TEX. R. APP. P. 37.2. Appellant was warned that the
appeal would be dismissed unless the information in the appeal was amended, on or before
July 12, 2016, to show this Court’s jurisdiction. See TEX. R. APP. P. 44.3. This deadline has now
passed, and Appellant has neither shown the jurisdiction of this Court nor otherwise responded to
its June 14, 2016 notice. Accordingly, the appeal is dismissed for want of jurisdiction. See TEX.
R. APP. P. 42.3(a).
Opinion delivered July 20, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 20, 2016


                                        NO. 12-16-00167-CR


                                      MICHAEL KENNEDY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 3rd District Court
                          of Anderson County, Texas (Tr.Ct.No. 29326)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.